PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/885,233
Filing Date: 14 May 2013
Appellant(s): Østergaard, Esben Hallundbæk


Pysher, Paul 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 8/10/2021 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8, 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rongo (US 62999715) in view of Okamoto et al (US 6408994).
Claims 17-19, 22-28, 32, 33-36, 45-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rongo (6292715).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 17, 18, 19, 22-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 

(2) Response to Argument
(VII)  112(a) Rejection
In response to appellant’s argument regarding the 112(a) rejection on the written description the examiner has withdrawn the rejection.   Applicant argues the “robot control system” and “the control” system are one and the same unit.  As such the “robot control system” and “the control” system have been treated as one and the same unit.  The 112(a) written description is withdrawn.
103 Rejection of claim 1,
Appellant argues that the manual positioning of the arm in Rongo is not used to “obtain information representing a geometrical feature in the neighborhood of the robot as claimed.  Appellant insists that in Rongo the manual positioning of the arm is used to avoid collisions in a predefined path plan.  The examiner respectfully disagrees.  
Regarding claim 1, Rongo (US 62999715) discloses a method performed using a computing system to program a robot (generating a robotic process plan, planning or programming a path for a robot; abstract; col. 10, lines 38-65; col. 18, lines 25-60; col. 23, lines 30-50) using a geometrical feature (a geometric feature is e.g. a path, weld seam line, particular work cell, a collection of points to form a path or a surface, figs. 4, 7-11) in a neighborhood of the robot (robot is positioned at 0,0,0 relative to objects, e.g. a workpiece such as panels with a weld seam line for welding in the neighborhood of the robot; figs. 4, 7-11; col. 3, lines 4-25, lines 36-60; col. 5, lines 5-67; col. 22, lines 36-67; col. 23, lines 30-41; also the geometric feature or path, or collection of points or weld seam form a path in the neighborhood of the robot since the robot is using the path or weld seam for navigation; also see e.g. moving robot along a path from point P1 to P2; col. 5, lines 53-63; col. 6, lines 1-11), the method comprising:
manually positioning [see jogging a robot which implies robot is moved manually by
operator, col. 18, lines 25-60; also see manually positioning a robotic arm from point to point to
avoid a collision in a simulation to teach the robot and to create an accurate path for the robot,
col. 23, lines 30-50; also see fig. 11] a part of the robot to obtain information representing the
geometrical feature in the neighborhood (col. 5, lines 36-63; col. 6, lines 1-11; col. 18, lines 10-15, lines 43-60; e.g. TCP or tool center point is moved from point to point for collecting and
recording information about the points i.e. the points are obtained and put together to form the
geometrical feature e.g. a link or a path or a collection of points forming paths or a weld seam
or a combination thereof), the geometrical feature comprising a line, a plane, or a three
dimensional object (geometric feature here refers a workpiece, points that are collectively
obtained to define and construct e.g. a path, or paths, or straight lines, weld seam lines,
dimensions of a work cell, dimensions of a panel to be worked on, e.g. from P1 to P2 and from
P2 to P3; the robot arm or the tool center point will travel to do work e.g. welding panels in a
work cell along the defined or constructed geometric feature such as in figs. 4, 7-11; also in col.
21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels; further in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines
1-11, col. 11, lines 1-60 geometric feature here are points that collectively construct a path, or
paths, or lines in at least two dimensions e.g. in the X, Y, Z plane; a robot arm or the tool center
point TCP on the robot arm will later travel along the geometrical feature e.g. a path, panel
weld lines in a work cell, also fig. 10 and col. 21, lines 50 to col. 22, lines 67 a collection of data
points are shown to form a geometrical feature such as several paths; also see figs. 7-11 for a
collection of data points forming a geometrical feature e.g. paths, lines and planes as shown in
figs. 4, 7-11), wherein manually positioning comprises:
		manually causing a part of the robot to move to points in the neighborhood [see
jogging a robot which implies robot is moved manually by operator, col. 18, lines 25-60;
also see manually positioning a robotic arm from point to point to avoid a collision in a
simulation to teach the robot and to create an accurate path for the robot, col. 23, lines
30-50; also see fig. 11] in order to obtain data based on the points (col. 5, lines 53-63;
col. 6, lines 1-11; e.g. TCP or tool center point is moved from point to point i.e. multiple
points and the points are recorded i.e. obtained to form a path or multiple paths formed
by links, or form structures to define a work cell, etc; col. 18, lines 10-15, lines 43-60),
the data being obtained from sensors (col. 6, lines 33-44 indicate that data obtained by
sensor is used for modifying the geometrical features i.e. a robot path made of a
collection of points, weld seam lines, etc) associated with at least one of motors or joints
of the robot (col. 6, lines 33-44 indicate that the sensors are attached to the robot to
obtain data and to modify a robotic path, and col. 6, lines 52-57 indicate motors on the
arm, wherein the robot arm is moved using motors; see e.g. robot-arm-actuators for
generating a robotic path; therefore it would be obvious to one of ordinary skill in the art
that the sensors are associated with the motors since movement of the motors move the
arm and the sensor senses the movement caused by the actuator or motor; col. 23, lines
30-42), wherein
the data is used for determining the information representing the geometrical
feature (col. 6, lines 33-44 indicate that sensor data is used to modify i.e. determine
information such as a seam line, a robot path made of points, a three dimensional
structure which represent the geometrical features; col. 6, lines 33-44 indicate that the
sensors are attached to the robot to modify a robotic path, and col. 6, lines 52-57
indicate that the robot is moved using motors to generate a robotic path, therefore sensor
data is used for creating or modifying and determine robotic paths, which paths form or
represent the geometrical features; col. 23, lines 30-42); and
storing in a storage device (206, fig. 2; col. 7, lines 39-58; cols. 9 and 10) the information
representing the geometrical feature and a label identifying the geometrical feature [information identifying the geometric feature is the information of the obtained points that when put together
form paths, lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on etc, such information is stored in the template, which information is later retrieved for
causing the robot to move along the defined geometrical features i.e. the paths to weld a seam;
col. 5, lines 5-14, lines 30-35, col. 6, lines 14-44; col. 7, lines 2-5, lines 46 to col. 8, lines 67; col.
9; col. 21, lines 50 to col. 22, lines 67; in addition fig. 8 shows many different labels, e.g. Feature #1, 3-points, Feature #2, 2-points, etc these are multi-dimensional lines or geometric features; fig. 9 shows many different points labelled as AP1, AP2, etc they combine to form multi-dimensional lines or multi-dimensional geometric features in three dimensions; fig. 11 shows different points labelled as (X1, Y1, Z1), (X2, Y2, Z2), etc they identify multi-
dimensional geometric features in three dimensions, etc],
wherein the information representing the geometrical feature and the label are usable by
the robot to define movement of the part of the robot along the geometric feature, and are usable
by the robot to define movement of the part of the robot at points away from the geometrical
feature, and are usable to implement the movement [(i.e. a geometric feature and a label are
usable by the robot to carry out a movement of at least the part of the robot within the
neighborhood of the robot, col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22,
lines 1-67; col. 23, lines 30-41, col. 47, and col. 48 show robot instructions for robot movement
in the robot surroundings by using a geometric feature e.g. collection of points that form a path
in a workcell, weld seam lines; additionally the geometric feature and a label are usable by the
robot to define movements of the robot at points (e.g. points on other geometric features or on
other paths in the neighborhood of the robot) away from the geometric feature )].
Rongo did not particularly recite a sensor in association with motors or joints; however,
Okamoto et al (US 6408224) teaches of a method for programming a robot, the method comprising:
manually positioning a part of the robot (manual teaching process wherein a robot part is
moved from one position to another to obtain information about a path to be used by the robot,
col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) to obtain information representing a
geometrical feature in a neighborhood of the robot, the geometrical feature comprising a line, a
plane, or a three-dimensional object (Okamoto teaches of geometrical features e.g. points that
collectively form a path or paths or trajectory, or combination of blocks where the arm of the
robot will travel, these defined points or blocks are collectively are stored; col. 12, lines 15-67),
wherein manually positioning comprises manually causing a part of the robot to move to points in the neighborhood of the robot in order to obtain data based on the points (manual teaching
process wherein a robot part is moved from one point to another to obtain data representing the
points in order to determine a path to be later used by the robot, col. 8, lines 50-52, lines 63-65;
col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 49-53), the data being obtained from sensors
associated with at least one of motors or joints of the robot (sensors are integrated with joint and
motor, also sensor data is fed back to control the motors to move the robot so that the robot can
be adjusted or taught again to reach a target task or position or to move the robot to a next task;
col. 4, lines 2-4, lines 28-34; col. 10, lines 16), wherein the data is used to determine the
information representing the geometrical feature (the robot part is moved from one point to
another to obtain data representing the points in order to determine the geometrical feature e.g.
a trajectory or points connected to form a path of trajectory or a path or paths or combination of
blocks where the arm of the robot will travel, these defined points or blocks collectively are
stored; col. 10, lines 4-23; col. 11, line 3-23; col. 12, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time
the invention was made to modify Rongo as taught by Okamoto for the purpose of integrating a
motor and a sensor joint in a robot arm for a compact configuration and efficient operation (see
Okamoto col. 4, lines 28-33). In addition it would have been obvious to modify Rongo as taught
by Okamoto for the purpose of permitting a faster operating robot, wherein already taught
sequences in one block can be transferred to another block without repeating the teaching (see
Okamoto, col. 3, lines 5-14, etc).

On page 31 of the brief it is clear that appellant at least admits that Rongo teaches “manual positioning of the arm” e.g. by jogging.  However, appellant argues that the manual positioning of the arm in Rongo is used to avoid collisions in a predefined  path plan and not for obtaining information representing a geometrical feature in the neighborhood of the robot. The examiner respectfully disagrees.  It is to be made clear that the claim does not call for manually using an operator’s hand to grab the arm of the robot and manually position the arm of the robot.  Jogging the robot means moving it around manually via a teach pendant as it is understood in the art of robots.  Rongo teaches of manually positioning a robot arm by jogging wherein a pendant is used to move the robot around manually for the purpose of collecting or obtaining or storing data points to create a geometrical path that the robot can later move along to do work e.g. welding.  
Rongo in several sections of the specification discloses manually positioning a part of the robot to obtain information representing the geometrical feature in the neighborhood, see Rongo, col. 18, lines 25-60 e.g citing: 
“Robot Motion Functions
Mode--This function selects between Cartesian motion or joint motion.
Jog robot--This function, enables robot motion (selected TCP) through pendant simulation.
Move point--This function allows the operator to move a point by a specified offset from its current pose. The point must first be marked.
Jog ext--This function provides a means to jog an external robot positioning axis device. These axes are associated with the workcell and can be either servo coordinated or index, as specified in the workcell configuration file.
Attach pose--This function provides a means to select a pose, on the assembly, and automatically align and attach the current robot TCP to it. This is a solution but not an optimized solution in regard to the robot joint configuration. The Jog loose function can then be used to resolve redundant axes.
Jog Pose--This function provides a means to jog the robot configuration about the current robot pose (position and orientation). This provides a useful tool for resolving redundant axes based on holding a fixed tool pose.”
Also see Rongo col. 23, lines 43-50, citing,
“The primary function of this process is resolving redundant axis motion. The path plan must be run through high-speed simulation to check for collision. In the initial release of A-ROPPS, collisions shall be automatically detected resolved through manual reposing of the arm. This can be accomplished using the simulation and teach modification tools.”
Next we have to show that the manual repositioning of the arm was not only for avoiding collisions as opposed to appellant’s assertions, but also for collecting or recording or obtaining information representing a geometrical feature in the neighborhood of the robot.  Rongo at col. 6, lines 34-44 teaches of a sensor attached to a robot, wherein the robot with sensor is moved around in a work area to collect or obtain data or workpiece points in real space i.e. information representing a geometrical feature in a neighborhood of the robot.  See for example Rongo col. 6, lines 34-44, citing:  
“In addition, the robot process plan may include a separate path plan for use in connection with an optical or other sensor attached to the robot. In particular, robots often use sensors to identify work piece points in real space which slightly vary from programmed points. Such sensors allow the robot to adapt its process program to account for fixturing tolerances and the like. Thus, a particular robot operation may include first moving a sensor to the work area and collecting data. The template would preferably include the information necessary to carry out such sensor operations.”
	Rongo further teaches collecting or recording or obtaining information representing a geometrical feature in the neighborhood of the robot.  That is the workpiece data is inputted in a template, wherein the inputted workpiece data is used for generating a geometrical feature e.g. a line, path, collection of points in the neighborhood of the robot to perform work e.g. welding.  See for example, Rongo:
Col. 6, lines 23-33:
The set of rules of Table 1, provided in pseudocode, illustrate the concept of how a standard set of rules can be used to generate a robotic process plan for a specific implementation of a generic template. For example, virtually any weld that starts at an outside corner with a wrap-around, and ends an inside corner via a straight line path, may be defined by simply providing the appropriate work piece data to the above template rule set.
It will be appreciated that the set of rules defined above in connection with Table 1 represent a simplified version of a set of rules that would be associated with a template. The example is provided for illustration purposes only. Those of ordinary skill in the art could readily devise their own rules by which data associated with a work piece, such as position, orientation, and control data, is applied to a generic template to define a robotic process plan segment. In any event, such sets of rules are employed in step 125 to generate the robotic path plan information on the associated work piece data and the identified template or templates.

Col. 5, lines 65-66: 
For example, a template may include a set of rules that define a process plan when the proper associated data is provided. One such template may be that associated with the above described line weld between an outer corner and an inner corner. Those rules are provided below in Table 1.
TABLE 1‌ 
Input attribute data: approach_point, first_corner, wrap_point,‌ second_corner; {work piece data input by user}‌ 
Input parameter data: gap, weld_height; {work piece data or configuration‌ data from user, may be used for several templates}‌ 
Set P1 = wrap_point; {P1 is the wrap around end point, defined by the user in this example; in other examples, it may be derived from‌ parameter data or simply defaulted as n millimeters from the‌ first_corner)‌ 
Set P2 = first_corner; {P2 is the position of the outer corner as defined‌ by the user}‌ 
Set P3 = second_corner; {P3 is the position of the interior corner as‌ defined by the user}‌

Rongo further teaches that the collected data or workpiece points are inputted into a template for generation of a path plan for the robot, see Rongo col. 8, lines 12-67, citing,
“To build the fundamental building blocks, process expertise (e.g. welding expertise, grinding expertise) is accessed. That process expertise preferably provides information regarding movement of a robot within a particular geometry as well as work process information regarding how to achieve a desired weld, grind, paint layer or the like. This process expertise is combined with standard mathematical functions to link user-provided work piece data to form the set of rules for the templates of the robotic process elements.
For example, Table 1, discussed above, includes both standard mathematical functions to link user-provided work piece data (functions distance(P1, P2) and direction(P1, P2)) to standard movement procedures, and work process information (the "Begin_weld" and "Pause_movement_weld" operations). The "Begin_weld" operation includes work process expertise pertaining to the selection of a particular wire feed rate and are current based on the desired weld height and identified gap. The "Pause_movement_weld" operation includes process expertise that dictates that a larger weld is required at an outside corner. Such expertise, as discussed above, is provided by one of ordinary skill in the welding art. A software artisan then translates the expertise into a set of rules such as those set forth in Table 1.
 According to the present invention, expertise found within one or more robotic process elements may be combined into a template that corresponds to a plurality of geometric process elements. FIG. 3 shows an exemplary flow diagram 300 of the method of defining a new template in accordance with the present invention. The process of FIG. 3 may suitably be carried out by the components of robotic process planning system 200 of FIG. 9. However, it will be recognized that another system that includes a user interface, processor and storage device may be used to generate new templates as described below.
(35) Referring to FIG. 3, in step 305, work piece data relating to a work piece for which one or, more templates are to be defined is first obtained. The operator refers to the work piece data for assistance in defining the new templates. Such work piece data may suitably consist of blueprints or CAD files relating to the work piece. However, it will be recognized that a new template may be developed directly from the human memory of the operator.
(36) In any event, in step 310, the operator selects a set of related geometric process features relating to the workpiece for which no template exists. The operator may select all of the geometric process features relating to the work piece or a subset thereof.
(37) Then, in step 315, the operator provides to the processor input identifying a predefined robotic process element that describes or corresponds to at least one geometric process feature from the set of related features selected in step 310. To this end, as discussed above the robotic process elements are templates that are associated with a set of rules or instructions for carrying out a robot process for a relatively simple geometric feature of a work piece.
Also see Rongo col. 18, lines 46-67, teaches of citing:
“ Jog Pose--This function provides a means to Jog the robot configuration about the current robot pose (position and orientation). This provides a useful tool for resolving redundant axes based on holding a fixed tool pose.
Record--This function records the current TCP pose and configuration data as a point in the path plan list. Once a path has been built the system must provide a means to associate motion attribute and command data.
Trace--This function set the robot in motion along the current tool path. It can be run at true speed (100%) or at specified speed scale factor. This function allows for continuous play (cont.), stepping forward one point at a time (next) or stepping backward one point at a time (previous).
Insert--This function provides a means to create and insert a new point just after the currently marked point.
Applicant cited some of the portions cited by the examiner, but does not highlight the sections that refer to collecting or recording  or obtaining information representing a geometrical feature in the neighborhood of the robot.  For example appellant intentionally does not highlight or address,
“Record--This function records the current TCP pose and configuration data as a point in the path plan list. Once a path has been built the system must provide a means to associate motion attribute and command data.
Trace--This function set the robot in motion along the current tool path. It can be run at true speed (100%) or at specified speed scale factor. This function allows for continuous play (cont.), stepping forward one point at a time (next) or stepping backward one point at a time (previous).
Insert--This function provides a means to create and insert a new point just after the currently marked point.”
These passages and the other ones highlighted above at least teach collecting or recording  or obtaining information representing a geometrical feature in the neighborhood of the robot.  
The applicant further argues that a path defined by Rongo is not the same as the claimed geometrical feature.  The examiner respectfully disagrees.  The claim clearly indicates that the geometrical feature comprises a line, a plane, or a three dimensional object.   A geometric feature is defined in appellant’s published specification (US PUB 20130231778) at sections 0041-0044 to include a point or collection of points, a line, a plane.  Rongo teaches the claimed geometric feature to include a workpiece which is a three dimensional object e.g. the panels to be welded in figs. 7-11.  Rogo furtehr teaches of points that are collectively obtained to define and construct e.g. a path, or paths, or straight lines, weld seam lines, dimensions of a work cell, dimensions of a panel to be worked on, e.g. from P1 to P2 and from P2 to P3, wherein moving along a vector or line P1 to P2 and line P2 to P3 the robot arm or the tool center point will travel to do work e.g. welding panels in a work cell along the defined or constructed geometric feature such as in figs. 4, 7-11.   Also in Rongo col. 21, lines 50 to col. 22, lines 67 a template is developed which links points to define a path where the robot arm will travel to weld panels.  Further in Rongo in col. 5, lines 53-63, figs. 4, 7-11; col. 6, lines 1-11, col. 11, lines 1-60 a geometric feature refers to points that collectively construct a path, or paths, or lines in at least two dimensions e.g. in the X, Y, Z plane.  A robot arm or the tool center point TCP on the robot arm travels along the geometrical feature e.g. a path, panel weld lines in a work cell.  Also Rongo fig. 10 and col. 21, lines 50 to col. 22, lines 67 show a collection of data points that form a geometrical feature such as several paths.  Also Rongo figs. 7-11 show a collection of data points forming a geometrical feature e.g. paths, lines and planes as shown in figs. 4, 7-11).
Contrary to appellant’s argument the claim does not particularly call for a table as a geometrical feature or a movement of the part of the robot along each geometrical feature.  In addition. Contrary to appellant’s arguments there is no requirement in the claims of,  “moving to the point “E” in the application’s figure, which is not part of the geometric feature - in this example, the table”.  Applicant is arguing about limitations which are not claimed.  Rongo fig. 11 shows that the robot moves to a point (X2, Y2, Z2) similar to appellant’s cited point “E” in three dimensional space above the “General horizontal work area” labelled as (X1, Y1, Z1), wherein point (X2, Y2, Z2) similar to appellant’s cited point “E” is not part of the geometrical feature, the “General horizontal work area” labelled as (X1, Y1, Z1).   Further Contrary to appellants arguments a further example how Rongo teaches the invention is provided.  That is Rongo’s path is a line made up of a collection of points.  The paths or line in Rongo show where the Tool Center Point (TCP) of the robot is to start movement and end movement.  Why is the path in Rongo not a line as called for in the claims?  Appellant need to answer this question.  Moreover NO particular definition was given to the claimed line that is out of the ordinary definition of a line.  Appellant already admits that there is information (e.g. direction) representing the line (in this case a geometric feature).  As such the line in Rongo has information (i.e. direction)  usable to define a movement of the part of the robot along each of the lines, wherein the information (e.g. direction) representing the geometrical feature is usable (the claim does not positively require the information be used, but that the information should be usable) to define a movement of the part of the robot along the geometrical feature at points away from the geometrical feature.  As such it is believed that Rongo reads on the claims because the path is line and a line is an example of the claimed geometrical feature.  Another example in where Rongo teaches that the path obtained is usable to move the robot at point’s away from the path is discussed below.  That is in Rongo col. 5, lines  15-65 including Table 1, there is disclosed for example a straight line weld (i.e. a geometric feature) including a start point and an end point and an outer corner and an inner corner.   The straight line weld is disclosed as having a wrapping around the outer corner to get to the inner corner.  In table 1 the robot approaches an approach point P1, then the robot moves along the geometrical feature from P1 to P2.  Then the robot is again moved from P2 to P3.  That is the geometric feature P1 to P2 has information usable by the robot to move the robot to points away e.g. P3, wherein the point P3 is not part of P1 to P2.  Therefore Rongo discloses  information (wrapping around the weld i.e. direction)  usable to define a movement of the part of the robot along the geometrical feature (i.e. straight line weld), wherein the information (e.g. wrap or a curved line around a corner i.e. direction ) representing the geometrical feature (i.e. straight line weld), is usable (not positively used) to define a movement of the part of the robot along the geometrical feature (i.e. straight line weld) at points (the curve line or a curved line around a corner) away from the geometrical feature (i.e. straight line weld).  The examiner further submits that appellant’s claimed limitations, “wherein the information representing the geometrical feature and the label are USABLE by the robot to define movement of the part of the robot along the geometrical feature, and are USABLE by the robot to define movement of the part of the robot at points away from the geometrical feature, and are usable to implement the movement” are described in appellant’s application (pages 2-5, 8, 11) as follows:
According to the first aspect of the present invention there is provided a method for controlling a programmable robot, wherein the method comprises the steps of: (i) placing the robot at a predefined position P0 at the operational site, which predefined position has previously been used for defining geometrical features that characterize the movement of a point P on the robot and/or operationally relevant objects in the surroundings, and (ii) instructing the robot with respect to its movements in the surroundings by reference to said geometrical features.

As an example, consider a table 10. The robot (for instance point P on the robot) can be moved to one comer of the table, the position "A", the coordinates of which are registered by the robot and afterwards named by the user. Hereafter, P is moved to the next comer of the table, which position is called "B". It is now possible to construct a medium level geometrical feature, the vector AB, which can be called "short_side". The software of the robot according to the invention now provides more options for controlling the robot. The operator can now instruct the robot to move for instance 20 mm along the "short side" of the table, or "jog" the robot relative to this vector, by selecting the "short_side" feature on the user interface, such as a jogging interface on a teach pendant.}

First, it is worth noting that appellant’s claims only require that the information is USABLE by the robot to define movements of the robot along the geometric reference and USABLE by the robot to define movements of the robot at points from the geometric reference.  That is the claim has not positively recited that the information has been or is actually used by the robot to define the movements as claimed.  Furthermore, appellant’s specification indicates that the geometrical features are points such as point A, B, C, line AB or line BC or plain ABC.  
The way the above limitation can be interpreted is that appellant is trying to indicate that the robot can move along the line or vector AB, which line or vector AB has been referred to by the appellant as the “short_side”.   That is the operator as indicated in the specification (NOT the robot as insisted by appellant in the claims) can now instruct the robot to move for instance 20 mm along the "short_side" of the table, or "jog" the robot relative to this vector, by selecting the "short_side" feature on the user interface, such as a jogging interface on a teach pendant.
Therefore, it is believed that the appellant is indicating in the claims that the robot is made to move along the “short_side” known as AB and away from AB.  That is when the robot moves along AB then the robot moves along BC, wherein BC is away RELATIVE to AB.  

Rongo at figs. 10&11 shows a similar feature, the robot of Rongo is similarly placed at a point (0, 0 0 ) or any other point in the work area and the robot arm is caused to similarly move along the vector or trajectory, or points on the line labelled as, “Feature #1 ….3 point”.  Then the robot is moved on points along line labelled as “feature #2….2 points” away from and RELATVE to the lines “Feature #1 ….3 point”, etc.  
As such it is believed that the prior art, Rongo discloses the limitation: 
{wherein the information representing the geometrical feature (a geometrical feature or is for example a vector or line or trajectory E1to E2, or E2 to E3 at fig. 7 or Ap1 to Ap2 or Ap2 to Ap3 at fig. 9 or X1, Y1, Z1 to X2, Y2, Z2 at fig. 11; or vector or line or trajectory  or collection of points labeled as “Feature #1 ….3 point”, “feature #2….2 points” at figs. 8, 10; or vector or line or trajectory labeled as set D1 which is a direction of travel of robot tool from point P1 to P2, or vector or line or trajectory labeled as Set D2 which is a direction of travel of robot tool from point P2 to P3, see col. 5, lines 48-63) and the label [(labels are for example points labeled E1, E2, E3, in fig. 7; also labels are points labeled as Attribute points e.g. Ap1, Ap2, Ap3 in fig. 9; also labels are for example a collection of points to form a path or trajectory or lines or vectors labeled as “Feature #1 ….3 point” or “feature #2….2 points”, or Feature#3……3 points” of figs. 8, 10; also labels are points labeled as (X1, Y1, Z1), (X2, Y2, Z2), (X3, Y3, Z3) in fig. 11; see col. 11, lines 10-27; also labels are points labeled as P1, P2, P3; see col. 5, lines 41-66)] are usable by the robot to define movement of the part of the robot along the geometrical feature (The geometrical feature and label are USABLE by the robot to define movement along the geometrical feature i.e. along the vector or trajectory or lines or paths; figs. 7-10&11; see col. 5, lines 41-66; col. 6, lines 33-44; col. 11, lines 10-27; col. 18, lines 10-15, lines 43-60), and are usable by the robot to define movement of the part of the robot at points away from the geometrical feature (that is the robot tool moves along geometrical feature for example E1to E2, and then the robot moves along another  path or vector or trajectory or line from E2 to E3, wherein E2 to E3 is at points away from the geometric feature or reference E1 to E2; fig. 7.  The same analogy holds for Ap1 to Ap2 and then from Ap2 to Ap3, wherein Ap2 to Ap3 are points away from Ap1 to Ap2 at fig. 9; the same analogy holds for X1, Y1, Z1 to X2, Y2, Z2 at fig. 11; the same analogy holds for “Feature #1 ….3 point”, “feature #2….2 points” at figs. 8, 10) and are usable to implement the movement (i.e. a geometric feature or reference and the label are usable by the robot to carry out the movement; col. 5, lines 41-66; col. 6, lines 45-67; col. 7, lines 59-65; col. 8, lines 21-46; col. 22, lines 1-67; col. 23, lines 30-41).}  
There are so many example of these movements in Rongo as shown at columns. 29, 30, 51, 52,53, 54.  As a further example not to exhaust all the options, Rongo at col. 29 and 30 teaches that the robot tool moves along the geometrical feature to weld in the –ve X-direction or +ve X-direction, then the robot again moves along the –ve Z direction or +ve Z or +Y directions, wherein the the –ve Z direction or +ve Z or +Y directions are points away from the –ve X-direction or +ve X-directions.  The analogy holds true the disclosure at columns 51, 52, 53, 54.  
Appellants further refers to the Rongo passages and Rongo figs. 10 and argues that movement of the Rongo robot cannot be away from points of the claimed path.  The examiner respectfully disagrees.  In figs. 10 Rongo shows for example the path referred to as ( Feature #2  2 points) along which the robot moves.  The Rongo Robot is shown to move again at a wrapping at the corner labeled as (Local Smart Part Datum. User Defined) and then moves to points referred to as (Feature #3  3 points) AWAY from  ( Feature #2  2 points).  As such Rongo Reads on the limitations.    That is appellant’s robot is shown to move along the line or vector AB, which line or vector AB has been referred to by the appellant as the “short_side”.   These lines AB, or vector AB or “short_side” are geometric features based on appellant’s definition in the specification as already pointed out above.  These lines or labels or geometric features are paths wherein the robot moves.  That is the operator as indicated in appellant’s specification (NOT the robot as insisted by appellant in the claims) can now instruct the robot to move for instance 20 mm along the "short_side" of the table, or "jog" the robot relative to this vector, by selecting the "short_side" feature on the user interface, such as a jogging interface on a teach pendant.  That is the robot is made to move along the geometric feature or path or label or “short_side” known as AB and away from AB as a reference.  That is when robot moves along AB, the robot also moves along BC i.e. away RELATIVE to AB.  The prior art figs. 10&11 show a similar feature, the robot of the prior art is similarly placed at a point (0, 0 0 ) or any other point in the work area and the robot arm is caused to similarly move along the vector or points on the line labelled as, “Feature #1 ….3 point”, etc.  Then the robot is moved along the points or along the line labelled as “feature #2….2 points” away from and RELATVE to the line labelled as “Feature #1 ….3 point”, etc.  In addition, the specification of the invention at page 8, lines 25 to page 9, lines 2 indicate that the robot is able to move from point A to point B or vice versa; or move along a LINE PERPENDICULAR TO A PLANE.  Therefore, moving from A to B or vice versa or moving along a line is the same as moving along a path.   As already shown above, the line or vector or path AB or BC, etc have been referred to as geometric features in appellant’s specification.  Similar to the invention, the robot of Rongo also moves in three dimensions (XYZ) e.g. along a line relative to (or in reference to) a plane similar to the invention.  That is the robot in Rongo also moves along the line labelled as “Feature point #2”, wherein the line, “Feature point #2” is perpendicular in reference to the plane formed by the lines labelled as “Feature point #1” and vice versa.  Therefore, it is believed that the prior art reads on the claims.  





	Next Appellant argues that the combination of Rongo and Okamoto fail to yield the claim limitation, “features found in independent claim 1, including at least that the “information representing the geometric reference and the label are usable by the robot to define a movement of the part of the robot along the geometric reference, and are usable by the robot to define movement of the part of the robot at points away from the geometric reference, and are usable to implement the movement”.
The examiner respectfully disagrees.  Appellant’s merely makes conclusory remarks about the combination of Rongo and Okamoto, but does not particularly refute why of ordinary skill in the art will not combine both prior art.  It is believed that Rongo alone disclose all the limitations of claim 1.  Okamoto was used just in case appellant did not agree that Rongo discloses sensors associated with motors or joints.  Appellant has not refused and has admitted that that Rongo discloses sensors associated with motors or joints.  Therefore, it is hereby submitted that Rongo anticipate all limitations in claim 1.  In the alternative that Rongo alone did not disclose a sensor in association with motors or joints, Okamoto et al (6408224) teaches of a method for programming a robot, the method comprising:
placing the robot at a position (robot at base; fig. 1) relative to objects in surroundings of the robot (robot is positioned relative to objects or obstacles to avoid colliding with col. 10, lines 62 to col. 11, lines 9, or relative to objects to worked on or welded; col. 11, lines 47-51; col. 12, lines 58-65);
moving a part of the robot to points (manual teaching process wherein robot part is moved, col. 8, lines 50-52, lines 63-65; col. 12, lines 49-53) in the surroundings in order to define geometrical features in the surroundings (geometrical features here are points that collectively form a path or paths or combination of blocks where the arm of the robot will travel, these defines points or blocks are collectively are stored; col. 12, lines 15-67), the geometrical features being defined using information obtained from sensors associated with at least one of motors or joints of the robot, at least some of the geometrical features comprising points and at least some of the geometrical features comprising multi-dimensional geometric features that are defined based one two or more of the points (sensor data is fed back to control the motors to move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9);
establishing a relationship between the geometrical features and first coordinates of a robot-related coordinate system (col. 10, lines 18-32, see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10), the relationship enabling instruction of the robot to carry out movements of at least the part of the robot relative to the surroundings by reference to the geometrical features (move the robot so that the robot can be adjusted or taught again to reach a target task or position or to move the robot to a next task; col. 10, lines 4 to col. 11, line 9), at least some of the movements being along multi-dimensional geometric features (see three-dimensional geometrical features i.e. movement of joints in figs. 1&7 relative to three-dimensional coordinates of robot; col. 3, lines 65 to col. 4, lines 10; col. 10, lines 18-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rongo as taught by Okamoto for the purpose of permitting a faster operating robot wherein already taught sequences in one block can be transferred to another block without repeating the teaching; Okamoto, col. 3, lines 5-14, etc.
	
102 (b) REJECTION OF CLAIMS 17 AND 26.
	Next, appellant argues that for the same reasons explained above, Rongo does not disclose or suggest at least the underlined parts of claims 17 and 26.
	Therefore, it is noted here that appellant has at least conceded that Rongo anticipates that parts that are not underlined, particularly the limitation, “…obtaining the information representing the geometric reference,”   Applicant had already contended that Rongo does not disclose, “…obtaining the information representing the geometric reference,” with regard to claim 1.  Therefore, here it is believed that appellant has conceding that Rongo discloses the limitation, “..obtaining the information representing the geometric reference,” recited in claim 1.
	Therefore, for at least the same reasons explained above, it is believed that Rongo discloses or all limitations in claims 17 and 26.


103REJECTION OF CLAIMS 37.
	Next, appellant argues that for at least the same reasons explained above, Rongo and Okamoto do not disclose or suggest the limitation, “do not disclose or suggest the use of a geometric reference and a label that are “are usable by the robot to define movements of the part of the robot along multiple different paths, and are usable to implement the movements”. 
	It is respectfully submitted that for at least the same reasons explained above, it is believed that Rongo alone or Rongo and Okamoto discloses or all limitations in claim 37.
	


102 (b) REJECTION OF CLAIMS 45.
	Next, appellant argues that for at least the same reasons explained above with respect to claims 1 and 37, Rongo and Okamoto do not disclose or suggest the limitations of claim 45.
The examiner respectfully disagrees.  It is respectfully submitted that for at least the same reasons explained above, it is believed that Rongo disclose all limitations in claim 45.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Ronnie Mancho   /RM/
Conferees:
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

/RONNIE M MANCHO/Primary Examiner, Art Unit 3664